DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5, 7, 8, 11-13 and 18-20 is/are rejected under 35 U.S.C. 102a1 as anticipated by Lai et al. (US 2017/0040214).
Regarding claim 1, Lai et al. disclose (a) etching a first metal [0046](305) (fig 3) (cobalt [0036]) within the feature to remove a first portion of the first metal at a top of the feature in a first process chamber [0079, ALE chamber] to form an exposed surface of the first metal: and (b) selectively depositing [0013,0043] (CVD) (via CVD as disclosed in applicant’s specification [0052]) a second metal (tungsten[0036]) atop the exposed surface of the first metal within the feature to a second predetermined thickness in a second process chamber [0079, CVD chamber]; wherein etching the first metal and selectively depositing a second metal are performed without oxygen (vacuum) contacting the exposed surface [0012, 0081]. 
Regarding claim 2, Lai et al. disclose the first metal is cobalt [0036] and the second metal is tungsten(tungsten[0036], disclose combination of metals).
Regarding claim 5, Lai et al. disclose (a) is performed using atomic layer etch (ALE)[0046].

Regarding claim 8, Lai et al. disclose (a) depositing a first metal [0041, 0044] within the feature to a first predetermined thickness in a first process chamber [0079, CVD chamber]; (b) etching the first metal [0046](305)(fig 3) (cobalt [0036])  to remove a first portion of the first metal at a top of the feature in a second process chamber [0079, ALE chamber] different than the first process chamber to form an exposed surface of the first metal; and (c) selectively depositing[0013,0043] (CVD) (via CVD as disclosed in applicant’s specification [0052])  a second metal atop the exposed surface of the first metal within the feature to a second predetermined thickness in a third process chamber[0079, CVD chamber]; wherein etching the first metal and selectively depositing a second metal are performed without oxygen(vacuum)  contacting the exposed surface [0012, 0081].
Regarding claim 11, Lai et al. disclose (a) is performed using atomic layer etch (ALE)[0046].

Regarding claim 12, Lai et al. disclose the first metal is cobalt [0036] and the second metal is tungsten(tungsten[0036], disclose combination of metals).
Regarding claim 13, Lai et al. disclose (b) is performed subsequent to (a) within a cluster tool under continuous vacuum [0012]. 
Regarding claim 18, Lai et al. disclose a first transfer chamber; an atomic layer etching (ALE) chamber [0079] coupled to the first transfer chamber (clustertool) [0081], wherein the atomic layer etching (ALE) chamber is configured to etch a first metal within a feature to remove a first portion of the first metal at a top of the feature in the atomic layer etching (ALE) chamber 
Regarding claim 19, Lai et al. disclose the cluster tool is configured to transfer from the atomic layer etching (ALE) chamber to the chemical vapor deposition (CVD) chamber without oxygen (vacuum) [0012, 0081].
Regarding claim 20, Lai et al. disclose comprising at least one pre-clean chamber [0079](The examiner submits the “clean” would read on the “pre-clean”. The applicant has not disclosed a structural difference between the “clean” and  “pre-clean” chambers)  coupled to the first transfer chamber.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 2017/0040214) in view of Yang (US 2018/0122893).
Lai et al. disclose (a) etching a first metal [0046](305) (cobalt [0036]) within the feature to remove a first portion of the first metal at a top of the feature in a first process chamber [0079, ALE chamber] to form an exposed surface of the first metal: and (b) selectively depositing [0013,0043] (CVD) (via CVD as disclosed in applicant’s specification [0052]) a second metal (tungsten[0036]) atop the exposed surface of the first metal within the feature to a second predetermined thickness in a second process chamber [0079, CVD chamber]; wherein etching the first metal and selectively depositing a second metal are performed without oxygen (vacuum) contacting the exposed surface [0012]. 
Lai fails to disclose removing first metal above the feature using chemical mechanical polishing (CMP).
Yang disclose removing the metal above a feature by CMP is well known [0030].
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
One of ordinary skill in the art could have combined the elements as claimed by known methods (i.e. CMP), and that in combination, each element merely performs the same function as it does separately. 
One of ordinary skill in the art would have recognized that the results of the combination were predictable. (The CMP would result in removing the overburden.)
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 2017/0040214). 
Lai et al. disclose (a) etching a first metal [0046](305) (cobalt [0036]) within the feature to remove a first portion of the first metal at a top of the feature in a first process chamber [0079, ALE chamber] to form an exposed surface of the first metal: and (b) selectively depositing [0013,0043] (CVD) (via CVD as disclosed in applicant’s specification [0052]) a second metal (tungsten[0036]) atop the exposed surface of the first metal within the feature to a second predetermined thickness in a second process chamber [0079, CVD chamber]; wherein etching the first metal and selectively depositing a second metal are performed without oxygen (vacuum) contacting the exposed surface [0012]. 
Lai discloses thicknesses for tungsten being 5-6 nm [Table 1 and Table 2].
Lai discloses multiple deposition and etch processes (figure 3).
Lai disclose the claimed invention except for the first metal and second metal have a thickness between about 3 nm and about 40 nm. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form a first and second metal layer with a thickness of 3 nm and about 40 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In Re Aller, 105 USPQ 233. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 2017/0040214) in view of Yang (US 2018/0122893).
Lai et al. disclose (a) depositing a first metal [0041, 0044] within the feature to a first predetermined thickness in a first process chamber [0079, CVD chamber]; (b) etching the first metal [0046](305) (cobalt [0036])  to remove a first portion of the first metal at a top of the feature in a second process chamber [0079, ALE chamber] different than the first process chamber to form an exposed surface of the first metal; and (c) selectively depositing[0013,0043] (CVD) (via CVD as disclosed in applicant’s specification [0052])  a second metal atop the exposed surface of the first metal within the feature to a second predetermined thickness in a third process chamber[0079, CVD chamber]; wherein etching the first metal and selectively depositing a second metal are performed without oxygen(vacuum)  contacting the exposed surface [0012].

Lai fails to disclose removing first metal above the feature using chemical mechanical polishing (CMP).
Yang disclose removing the metal above a feature by CMP is well known [0030].
The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.
One of ordinary skill in the art could have combined the elements as claimed by known methods (i.e. CMP), and that in combination, each element merely performs the same function as it does separately. 
One of ordinary skill in the art would have recognized that the results of the combination were predictable. (The CMP would result in removing the overburden.)
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lai et al. (US 2017/0040214). 
Lai et al. disclose (a) depositing a first metal [0041, 0044] within the feature to a first predetermined thickness in a first process chamber [0079, CVD chamber]; (b) etching the first metal [0046](305) (cobalt [0036])  to remove a first portion of the first metal at a top of the feature in a second process chamber [0079, ALE chamber] different than the first process chamber to form an exposed surface of the first metal; and (c) selectively depositing[0013,0043] (CVD) (via CVD as disclosed in applicant’s specification [0052])  a second metal atop the exposed surface of the first metal within the feature to a second predetermined thickness in a third process chamber[0079, CVD chamber]; wherein etching the first metal and selectively depositing a second metal are performed without oxygen(vacuum)  contacting the exposed surface [0012].
Lai discloses thicknesses for tungsten being 5-6 nm [Table 1 and Table 2].
Lai discloses multiple deposition and etch processes (figure 3).
Lai disclose the claimed invention except for the first metal and second metal have a thickness between about 3 nm and about 40 nm. It would have been obvious to one of ordinary skill in the art at the time the invention was made to form a first and second metal layer with a thickness of 3 nm and about 40 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In Re Aller, 105 USPQ 233. 
Allowable Subject Matter
Claims 6 and 14-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter, as the prior art neither teaches nor suggests:  (1) oxidizing a top surface of the first metal within a feature using an oxidizing precursor to form an oxidized layer; (2) purging the oxidizer precursor from the etch chamber; (3) flowing a reducing agent into the etch chamber to react with the oxidized layer and form an organometallic product and etch away the oxidized layer; and (4) purging the organometallic product from the etch chamber (claims 6 and 14-17).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884.  The examiner can normally be reached on Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRADLEY SMITH/Primary Examiner, Art Unit 2817